              Case 4:17-cr-00165-JST Document 33 Filed 03/08/21 Page 1 of 2



 1   STEVEN G. KALAR
     Federal Public Defender
 2   Northern District of California
     JOHN PAUL REICHMUTH
 3   Assistant Federal Public Defender
 4
     13th Floor Federal Building - Suite 1350N
     1301 Clay Street
                                                                      
 5   Oakland, CA 94612
     Telephone: (510) 637-3500                                          Mar 08 2021
 6   Facsimile: (510) 637-3507
     Email:       John_Reichmuth@fd.org                            
 7
                                                                
 8   Counsel for Defendant MACKEY                               
                                                                       
 9

10                                 IN THE UNITED STATES DISTRICT COURT
11                            FOR THE NORTHERN DISTRICT OF CALIFORNIA
12                                            OAKLAND DIVISION
13

14     UNITED STATES OF AMERICA,                           Case No.: CR 17–165 JST

15                    Plaintiff,                           STIPULATION AND [PROPOSED]
                                                           ORDER OF RELEASE ON MARCH 9,
16            v.                                           2021 BY 12 P.M. (NOON).
17     JABARI MACKEY,

18                    Defendant.

19

20
             Following a hearing on this mater in which March 9, 2021 placement of Mr. Mackey at New
21
     Bridge Foundation was ordered, pending submission of a release order addressing the specifics of
22
     release and transportation to New Bridge, IT IS HEREBY STIPULATED, by and between the parties
23

24   to this action, that Mr. Mackey be RELEASED on Tuesday March 9, 2021, prior to 12:00 PM, from

25   the custody of the United States Marshals Service, whereupon he shall immediately contact his

26   Probation Officer at a number that shall be provided to him by counsel. Upon contact, the United States
27
     Probation Officer shall furnish Mr. Mackey transportation by commercial rideshare service directly to
28
     the New Bridge Foundation, where Mr. Mackey shall remain and abide by the terms of release set forth

     STIP. AND [PROPOSED] ORDER TO CONTINUE
                                                       1
               Case 4:17-cr-00165-JST Document 33 Filed 03/08/21 Page 2 of 2



 1   by the Court at the hearing on this matter.
 2

 3

 4
              DATED:        March 8, 2021            ____________/S/__________________
 5                                                            JOHN PAUL REICHMUTH
                                                              Assistant Federal Public Defender
 6
                                                              Counsel for Jabari Mackey
 7

 8
              DATED:        March 8, 2021                 _____________/S/_________________
 9                                                              ANNA NGUYEN
                                                                Special Assistant United States Attorney
10

11

12
                                                   [PROPOSED] ORDER
13
                    Based on the reasons provided in the stipulation of the parties above,
14

15          IT IS HEREBY ORDERED that Mr. Mackey be RELEASED on Tuesday March 9, 2021, prior
16   to 12:00 PM, from the custody of the United States Marshals Service, whereupon he shall
17   immediately contact his Probation Officer at a number that shall be provided to him by counsel.
18   Upon contact, the United States Probation Officer shall furnish Mr. Mackey transportation by
19   commercial rideshare service directly to the New Bridge Foundation, where Mr. Mackey shall remain
20   and abide by the terms of release set forth by the Court at the hearing on this matter.
21

22

23            IT IS SO ORDERED.

24

25            DATED: March __,
                            8 2021                        _______________________________
                                                              ________________
                                                              __              ____________
                                                                Hon. Susan van Keulen
26
                                                                United States Magistrate Judge
27

28


     STIP. AND [PROPOSED] ORDER TO CONTINUE

     FF8606376
                                                         2
